OPERATING AGREEMENT

 

Operating Agreement

of

R.I. TECHNOLOGY, LLC

 

This Operating Agreement of R.I. TECHNOLOGY, LLC (the "Company"), a limited
liability company organized pursuant to the Georgia Limited Liability Company
Act, is entered into by and among the Company and the persons executing this
Agreement as Members.

 

Article I

 

FORMATION

 

1.1 Organization - The Members hereby organize the Company as a limited
liability company pursuant to the provisions of the Act.

 

1.2 Agreement - For and in consideration of the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members executing this
Agreement hereby agree to the terms and conditions of this Agreement, as it may
from time to time be amended. It is the express intention of the Members that
the Articles and this Agreement shall be the sole source of agreement of the
parties, and, except to the extent a provision of this Agreement expressly
incorporates federal income tax rules by reference to sections of the Code or
Regulations or is expressly prohibited or ineffective under the Act, this
Agreement shall govern, even when inconsistent with, or different than, the
provisions of the Act or any other law or rule. If any conflict appears between
this Agreement and the Act, the provisions of the Act shall govern this
Agreement. The Manager shall promptly resolve any such conflict adopting an
amendment either to the appropriate provisions of the Articles, or to the
appropriate provisions of this Agreement.

 

1.3 Name - The name of the Company is R.I. TECHNOLOGY, LLC and all business of
the Company shall be conducted under that name or under any other name chosen by
the Manager of the Company as trade names.

 

1.4 Term - The Company shall be dissolved and its affairs wound up in accordance
with the Act and this Agreement on the twenty fifth (25th) anniversary of its
organization, unless the term shall be extended by amendment to this Agreement
and the Articles, or unless the Company shall be sooner dissolved and its
affairs wound up in accordance with the Act or this Agreement.

 

1.5 Effective Date - This Agreement shall become effective upon its execution by
the members.

 

1.6 Registered Agent and Office - The registered agent for service of process
and the registered office shall be that Person and location reflected in the
Articles or as otherwise filed in the office

REVOPage 1 

 

--------------------------------------------------------------------------------

 

of the Secretary of State. The Manager may, from time to time, change the
registered agent or office through appropriate filings with the Secretary of
State. In the event the registered agent ceases to act as such for any reason or
the registered office shall change, the Manager shall promptly designate a
replacement registered agent or file a notice of change of address, as the case
may be. If the Manager shall fail to designate a replacement registered agent or
change of address of the registered office, any Member may designate a
replacement agent or file a notice of change of address.

 

1.7 Principal Office - The initial Principal Office of the Company shall be
located at 101 Marietta Street, Suite 3100, Atlanta, Georgia 30303. The Manager
shall have the right to change the Principal Office in their sole discretion to
another location within or outside the State of Georgia.

 

ARTICLE II

 

NATURE OF BUSINESS

 

The Company may engage in any lawful business permitted by the Act and in all
businesses incident or related thereto. The Company shall have the authority to
do all things necessary or appropriate to accomplish its purpose and operate its
business as described in this Article.

 

ARTICLE III

 

ACCOUNTING AND RECORDS

 

3.1 Records to be Maintained - The Company shall at all times maintain the
following records at the Principal Office:

 

3.1.1. A current list of the full name and last known business address of each
Member;

 

3.1.2. A copy of the Articles and all amendments thereto, together with executed
copies of any powers of attorney pursuant to which the Articles or any amendment
has been executed; and any other records that would enable a Member to determine
the relative voting rights of the Members;

 

3.1.3. Copies of the Company's federal, foreign, state and local income tax
returns and reports, if any, for the three most recent years;

 

3.1.4. Copies of this Agreement, including all amendments thereto;

 

3.1.5. Any financial statements of the Company;

 

3.1.6. A writing or other data compilation from which information can be
obtained through retrieval devises into reasonably usable form setting forth the
following:

 

REVOPage 2 

 

--------------------------------------------------------------------------------

 

3.1.6.1. the amount of cash and a description and statement of the agreed value
of any other Property or services contributed by each Member and which each
Member has agreed to contribute;

 

3.1.6.2. the times are which or events on the happening of which any additional
Commitments are to be made;

 

3.1.6.3. any right of a Member to receive, or of the Company to make,
Distributions to a Member which include a return of all or any part of the
Member's Capital Contribution; and

 

3.1.6.4. any events upon the happening of which the Company is to be dissolved
and its affairs wound up.

 

3.2 Reports to Members

 

3.2.1.The Manager shall provide reports at least annually to the Members other
than Assignees at such time and in such manner as the Manager may determine
reasonable.

 

3.2.2. The Manager shall provide all Members with any and all information
required by the Code and the Act.

 

3.3 Accounts - The Manager shall maintain a record of Capital Account for each
Member in accordance with Article IX.

 

ARTICLE IV

 

NAMES AND ADDRESSES OF MEMBERS

 

The sole Member is SOLOMON R.C. ALI.

 

ARTICLE V

 

RIGHTS AND DUTIES OF MEMBERS

 

5.1 Management Rights - All Members shall be entitled to vote on any matter
submitted to a vote of the Members. The Interests of the Members shall be
calculated in units ("Units") with each Unit being equivalent to a 1% Interest.
Each Member shall be entitled to one vote per Unit on all matters, and the
approval and consent of a Majority of the Members shall be required on all
matters for which Members shall be entitled to vote.

 

5.2 No Personal Liability of Members and Manager - No Member or Manager shall be
personally liable for the liabilities of the Company. The failure of the Company
to observe any formalities or requirements relating to the exercise of its
powers or management of its business or affairs under this Agreement or the Act
shall not be grounds for imposing personal liability on the Members or Manager
for liabilities of the Company.

REVOPage 3 

 

--------------------------------------------------------------------------------

 

 

5.3 Representations and Warranties - Each Member, and in the case of an
Organization, the person(s) executing this Agreement on behalf of the
Organization, hereby represents and warrants to the Company and each other
Member that: (a) if that Member is an Organization, that it is duly organized,
validly existing, and in good standing under the law of its state of
organization and that it has full organizational power to execute and agree to
the Company Agreement to perform its obligations hereunder; (b) that the Member
is acquiring its Interest in the Company for the Member's own account as an
investment and without an intent to distribute the Interest; (c) the Member
acknowledges that the Interests have not been registered under the Securities
Act of 1933 or any state securities laws, and may not be resold or transferred
without appropriate registration or the availability of an exemption from such
registration requirements.

 

5.4 Conflicts of Interest

 

5.4.1. A Member, including a Manager, shall be entitled to enter into a
transaction that may be considered to be competitive with, or a business
opportunity that may be beneficial to, the Company, it being expressly
understood that some of the Members or Manager may enter into transactions that
are similar to the transactions into which the Company may enter.
Notwithstanding the foregoing, Members and Manager shall account to the Company
and hold as trustee for it any property, profit, or benefit derived by the
Member or Manager, as the case may be, without the consent of the other Members,
in the conduct and winding up of the Company business or from a use or
appropriation by the Member or Manager of Company property, including
information developed exclusively for the Company and opportunities expressly
offered to the Company.

 

5.4.2. A Member, including a Manager, does not violate a duty or obligation to
the Company merely because the Member's conduct furthers the Member's own
interest. A Member may lend money to and transact other business with the
Company. The rights and obligations of a Member who lends money to or transacts
business with the Company are the same as those of a Person who is not a Member,
subject to applicable law. No transaction with the Company shall be voidable
solely because a Member, including a Manager, has a direct or indirect interest
in the transaction if either the transaction is fair to the Company, or the
disinterested Manager or disinterested Members, in either case knowing the
material facts of the transaction and the Member's interest, authorize, approve,
or ratify the transaction.

 

5.4.3. A Member's or Manager's actions respecting any transaction that might
involve a conflict of interest due to the interest of a Member or Manager
therein shall be effective if the transaction receives the approval of a
Majority of those Members or Manager who expressed approval or disapproval after
disclosure to them of: (a) the existence and nature of the conflicting interest;
and (b) all facts known to the disclosing Member or Manager respecting the
subject matter of the transaction that an ordinarily prudent person would
reasonably believe to be material to a judgment as to whether or not to proceed
with the transaction.

 

REVOPage 4 

 

--------------------------------------------------------------------------------

 

5.4.4. Except as expressly modified by the provisions of this Section 6.4, the
provisions of the Act regarding conflicting interest transactions (O.C.G.A.
§14-11-307) shall apply to the Company.

 

ARTICLE VI

 

MANAGEMENT

 

6.1 Designation of Management - The business and affairs of the Company shall be
managed and directed by Solomon R.C. Ali.

 

6.2 Tenure - The Manager shall hold office until he or she resigns or is removed
pursuant to Section 6.5 herein. The Manager shall be appointed by the
affirmative vote of Members holding a Majority or Interests. If a vacancy exists
either because the Members or the Manager have not filled a designated position
or because of the resignation, removal, incompetency, disability or death of a
Manager, then unless an election is held pursuant to Section 6.3.1 below, such
vacancy may be filled by the Manager acting by majority vote.

 

6.4 Tenure - Except as provided above, the Manager shall hold office until his
or her successor is elected and qualified as herein provided, or until such
Manager's earlier resignation, removal or death, or until dissolution of the
Company.

 

6.5 Removal and Resignation

 

6.5.1. Manager may be removed from office, with or without cause, by the
affirmative vote of holders of a Majority of the Interests at a meeting called
for such purposes and with respect to which the Notice states that the meeting
has been called for such purpose. Any Manager may also be removed from office,
with or without cause, by the affirmative vote of a Majority of the other
Manager. In the event of a deadlock among the Manager (excluding the Manager or
Manager whose removal is sought), the Manager shall call a special meeting of
the Members for the purpose of deciding the issue of removal. Such meeting shall
be called in accordance with the terms of this Section 7.5.

 

6.5.2 Manager may resign at any time by giving written notice to the other
Manager of the Company. The resignation of a Manager shall take effect upon
receipt of notice thereof or at such later time as shall be specified in such
notice; and, unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective. The resignation of a
Manager who is also a Member shall not affect the Manager's rights as a Member
and shall not constitute a withdrawal of a Member.

 

6.6 Authority of Manager to Bind the Company - The Members hereby agree that
only the Manager shall have the authority to bind the Company. No Member who is
not also a Manager shall take any action to bind the Company and hereby
indemnifies the Company for any costs, losses, damages, claims or expenses
(including attorneys' fees) incurred by the Company as a result of any
unauthorized action of such Member.

REVOPage 5 

 

--------------------------------------------------------------------------------

 

 

6.6.1. Manager shall have the power, on behalf of the Company, to do all things
necessary or appropriate to carry on the business and affairs of the Company,
including, without limitation, the following:

 

(a) the purchase, receipt, lease or other acquisition, use or otherwise dealing
with any Property;

 

(b) the sale, conveyance, mortgage, pledge, encumbrance, lease, exchange or
other disposition of any Property;

 

(c) the borrowing of money for any business purpose;

 

(d) the entering into of contracts, agreements and other documents relating to
any of the powers, duties, rights or obligations set forth herein or otherwise
authorized by law, including, without limitation, promissory notes, guarantees,
security agreements, loan agreements, deeds to secure debt or mortgages, bonds,
debentures, or other evidences of indebtedness;

 

(e) the lending of money for business purposes and the investment or
reinvestment of Company funds in such businesses, financial institutions and
otherwise as such Manager deem prudent or appropriate;

 

(f) the appointment of employees and agents of the Company, including
accountants, investment bankers and attorneys, on such terms as the Manager deem
in the best interest of the Company;

 

(g) the payment of compensation to any Members, employees and agents;

 

(h) the purchase of insurance on the life of any Member or employees for the
benefit of the Company;

 

(i) the taking of such other action and the execution of such other documents
related thereto as the Manager determine to be in the normal and ordinary course
of the business of the Company or as may otherwise be deemed in the best
interest of the Company.

 

6.6.2. Any document, contract, agreement, instrument, certificate, check,
deposit or other writing may be executed in the name and on behalf of the
Company by the Manager and shall be conclusively presumed to be duly authorized,
validly executed and binding on behalf of the Company when so executed.

 

6.7 No Personal Liability - So long as the Manager, acting in accordance with
his or her authority hereunder, believes in good faith that his or her actions
on behalf of the Company are in the best interests of the Company, and has acted
with the care an ordinarily prudent person in a like position would exercise
under similar circumstances, no Manager shall be liable to the Company, its
Members or its Manager for any action taken in managing the business or affairs
of the Company. Any Manager shall be entitled to rely on information, opinions,
reports or statements (including financial data) in accordance with Section
14-11-305 of the Act.

REVOPage 6 

 

--------------------------------------------------------------------------------

 

Furthermore, no Member or Manager shall have any personal liability to any third
party for any obligation or liability of or any claim against the Company or for
any acts or omissions of any other Member, Manager, agent or employee of the
Company.

 

6.7.1. Manager of the Corporation may, however, be personally liable to the
Company or its Members for monetary damages for breach of a duty of care or
other duty as a Manager of the Company, if he: (i) appropriates, in violation of
his or her duties, any business opportunity of the Company; (ii) acts or fails
to act in knowing violation of the law; (iii) is liable for misconduct as set
forth in Section §14-2-831 of the Georgia Business Corporation Code; or (iv)
derived an improper personal benefit from any transaction. Neither the amendment
or repeal of this provision, not the adoption of any provision of the Articles
inconsistent with this provision, shall apply to or have any effect on the
liability or alleged liability of any Manager of the Company for or with respect
to any act or omission of such Manager occurring prior to such amendment, repeal
or adoption of an inconsistent provision. If the Act is amended to authorize the
further elimination or limitation of the liability of the Manager, then the
liability of the Manager, in addition to the limitation on personal liability
provided herein, shall be limited to the fullest extent permitted by the amended
Act.

 

6.8 Limitations on the Authority of Manager - Notwithstanding the powers and
authority of the Manager set forth herein, the Manager shall not have the
authority, without the express approval of a Majority of the Members to:

 

6.8.1. amend this Agreement in any manner that would impair, decrease or
adversely affect the interests of the Members (other than due to the admission
of new or substitute Members);

 

6.8.2. take any action to dissolve the Company;

 

6.8.3. effect a merger, acquisition or consolidation of the Company with or into
any other business entity;

 

6.8.4. sell, exchange, lease or otherwise transfer all or substantially all of
the assets of the Company;

 

6.8.5. reduce or eliminate an obligation to make a Capital Contribution to the
Company, or require any new or additional Capital Contributions from existing
Members.

 

6.9 Compensation of Manager - Manager shall be entitled to compensation for his
or her services as a Manager and to be reimbursed for all reasonable expenses
incurred by such Manager in that capacity, in such amounts and on such terms as
the Manager shall from time to time agree upon.

 

ARTICLE VII

 

MEETINGS

 

7.1 Meetings of Members

REVOPage 7 

 

--------------------------------------------------------------------------------

 

 

7.1.1. There are no requirements for any meetings of Members.

 

7.1.2. A special meeting of Members may be called at any time by the Manager, or
by a majority of the Members.

 

7.1.3. Notice of any special meeting of Members shall be given, except as
otherwise provided herein, at least two (2) days prior to any such meeting. The
Notice of special meeting shall set forth the purposes of the meeting. If the
meeting is called for the purpose of taking action with respect to one or more
of those matters set forth in Section 7.8, the Notice shall state the purposes
of the meeting and shall be set at lease ten (10) days prior to the date of the
proposed meeting. In addition, if the action to be taken at any annual or
special meeting gives rise to the possible exercise of dissenters' rights
pursuant to Section 14-11-1002 of the Act, the Notice shall so state and be
accompanied by a copy of those provisions of the Act which deal with dissenters'
rights.

 

7.1.4. A Member may waive Notice of any meeting, in writing, either before or
after the date and time of the Meeting.

 

7.1.5. At any meeting of Members, the presence, in person or by proxy, of a
Majority of Members shall constitute a quorum and, unless a higher vote is
required by this Agreement, the affirmative vote of a Majority of the Members
present at a meeting, in person or by proxy, shall be required to adopt, approve
or confirm those matters voted upon at such meeting.

 

7.1.7. At a meeting, the Manager shall conduct the business of the meeting and
record the actions taken in minutes that shall be kept and maintained with the
books and records of the Company.

 

ARTICLE VIII

 

INDEMNIFICATION

 

8.1 Indemnification -- Action Other Than by Or in the Right of the Company -
Under the circumstances prescribed in Sections 8.2 and 8.3 of this Agreement,
the Company shall indemnify and hold harmless any person who was or is a party
or is threatened to be made a party to any threatened, pending or completed
action, suite or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company) by reason
of the fact that he is or was a Manager, Member, officer, employee or agent of
the Company, or is or was serving at the request of the Company as a manager,
director, officer, employee or agent of another corporation, limited liability
company, partnership, joint venture, trust or other enterprise, against expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement
actually and reasonable incurred by him in connection with such action, suit or
proceeding if he acted in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nob contendere or its

REVOPage 8 

 

--------------------------------------------------------------------------------

 

equivalent, shall not, of itself, create a presumption that the Person did not
act in a manner which he reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal action or proceeding,
had reasonable cause to believe that his conduct was unlawful.

 

8.2 Indemnification -- Action by or in the Right of the Company - Under the
circumstances prescribed in Sections 8.3 and 8.4 of this Agreement, the Company
shall indemnify and hold harmless any person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action or
suit by or in the right of the Company to procure a judgment in its favor by
reason of the fact he is or was a Manager, Member, officer, employee or agent of
the company, or was serving at the request of the Company as a director,
manager, officer, employee or agent of another corporation, limited liability
company, partnership, joint venture, trust or other enterprise, against expenses
(including attorneys' fees) actually and reasonably incurred by him in
connection with the defense or settlement of such action or suit, if he acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company; except that no indemnification shall be made in
respect of any claim, issue or matter as to which such person shall have been
adjudged to be liable for negligence or misconduct in the performance of his
duty to the Company, unless and only to the extent that the court in which such
action or suit was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
person is fairly and reasonably entitled to indemnity for such expenses which
the court shall deem proper.

 

8.3 Defense Expenses -- To the extent that a Manager, Member, officer, employee
or agent of the Company has been successful on the merits or otherwise in
defense of any action, suit or proceeding referred to in Sections 9.1 and 9.2 of
this Agreement, or in defense of any claim, issue or matter therein, he shall be
indemnified against expenses (including attorneys' fees) actually and reasonably
incurred by him in connection therewith. Expenses incurred in defending a civil
or criminal action, suit or proceeding may be paid by the Company in advance of
the final disposition of such action, suit or proceeding as authorized by the
Manager in the specific case upon receipt of an undertaking by or on behalf of
the Manager, Member, officer, employee or agent to repay such amount, unless it
shall ultimately be determined that he is entitled to be indemnified by the
Company as authorized in this Agreement.

 

8.4 Determination -- Except as provided in Section 9.3 of this Agreement and
except as may be ordered by a court, any indemnification under Sections 9.1 and
9.2 of this Agreement shall be made by the Company only as authorized in the
specific case upon a determination that indemnification of the Manager, Member,
officer, employee or agent is proper in the circumstances because he has met the
applicable standard of conduct set forth in Sections 9.1 and 9.2. Such
determination shall be made (a) by the Manager of the Company by a majority vote
of Manager who were not parties to such action, suit or proceeding, or (b) if
such a quorum is not obtainable, or, even if obtainable, if a quorum of
disinterested Manager so directs, by the independent legal counsel then employed
by the Company, in a written opinion, or (c) by a Majority of the Members.

 

REVOPage 9 

 

--------------------------------------------------------------------------------

 

8.5. Not Exclusive of Other Rights -- The indemnification provided by this
Agreement shall not be deemed exclusive of any other rights, in respect of
indemnification or otherwise, to which those seeking indemnification may be
entitled apart from the provisions of this Agreement and shall apply both as to
action by a Manager, Member, officer, employee or agent in his official capacity
and as to action in another capacity while holding such office or position, and
shall continue as to a person who has ceased to be a Manager, Member, officer,
employee or agent and shall inure to the benefit of the heirs, executors and
administrators of such a person.

 

8.6. Designation of Counsel -- The Manager acting by a quorum consisting of
Manager not parties to or involved in such action shall designate legal counsel
in any lawsuit involving any person by reason of the fact that he is or was an
officer, Manager, Member, employee or agent of the Company, or is or was serving
at the request of the Company as a director, manager, officer, employee or agent
of another corporation, limited liability company, partnership, joint venture,
trust or other enterprise, to represent all such persons for the purposes of
this Agreement; provided that, if such quorum is not obtainable with due
diligence, the then Chief Executive Officer shall designate

such independent legal counsel, and such designation shall be final and
conclusive. The fees and expenses of such legal counsel shall be paid by the
Company.

 

8.7. Insurance -- The Company may purchase and maintain insurance on behalf of
any person who is or was a Manager, Member, officer, employee or agent of the
Company, or is or was serving at the request of the Company as a director,
manager, officer, employee or agent of another corporation, limited liability
company, partnership, joint venture, trust or other enterprise, against any
liability asserted against him and incurred by him in such capacity, or arising
out of his status as such, whether or not the Company would have the power to
indemnify him against such liability under the provisions of this Agreement.

 

ARTICLE IX

 

TRANSFER OF INTERESTS

 

9.1 In General -- A Member may not sell, assign, transfer or otherwise dispose
of, or pledge, hypothecate or otherwise encumber his or her Interest in the
Company, in whole or in part without the prior approval of a Majority of the
Members and except in accordance with this Agreement. The Members acknowledge
that any act taken by any Member in violation of this Agreement is null and void
ab initio. No Member shall have the power to confer upon a non-Member, including
an Assignee, all the attributes of a Member's interest except as expressly
provided herein.

 

9.2 Documentation -- Any Member who desires to assign or transfer an Interest
shall deliver to the Company such written documentation as the Company may
require.

 

9.3 Effect of Assignment -- A permitted assignment entitles the Assignee to
share in the profits, losses and Distributions of the Company to the extent his
assignor was so entitled; provided, however, until and unless the assignee
becomes a Member: (a) the assignor continues as a

REVOPage 10 

 

--------------------------------------------------------------------------------

 

Member with respect to the assigned Interest; and (b) the Assignee shall have no
liability as a Member solely as a result of such assignment.

 

9.4 Standards for Transfers of Interests -- The following standards govern any
transfers of Interests by any Member:

 

9.4.1.Interest Held for Investment - Each Member affirms that the Interest in
the Company has been purchased by that Member and is held by that Member only
for investment, and that the Member does not have any intention to distribute,
divide, or resell the Interest except as expressly provided for herein.

 

9.4.2. Any person to whom a disposition or transfer is validly made, including
any person who purchases an Interest in the Company through foreclosure of a
pledge or of a security interest, will not be considered to be a Substitute
Member within the meaning of the Act, with respect to that Interest in the
Company, except as provided in Section 13.6 below. Any person who receives, or
is assigned a disposition of an Interest will only be entitled to receive that
portion of any Distribution to which that Interest is entitled, and all or other
rights and duties associated with that Interest will remain with the person or
entity making the disposition of assigning such Interest.

 

9.5 Substitution of a Member -- The following provisions govern the admission of
a Substitute Member:

 

9.5.1. Consent for Substitution - An Assignee of an Interest of a Member may
become a Substitute Member with respect to that Interest only with the approval
or consent of a Majority of the Manager and provided:

 

(a) The person seeking to be admitted as a Substitute Member will execute and
deliver to the Manager all instruments necessary in connection with the
admission of a person as a Substitute Member as are satisfactory to the
Manager. 

 

(b) The person seeking to be admitted as a Substitute Member assumes all
obligations of his predecessor in interest as a Member that may exist.

 

(c) The person seeking to be recognized as a Substitute Member pays for all
expenses incurred by the Company in connection with that person's admission as a
Substitute Member.

 

9.5.2. Amendment of Agreement - This Agreement may be amended in accordance with
the Act once the provisions of the preceding subparagraph of this Agreement are
met. Further, the Manager and Members will take all other steps that are
reasonably necessary to admit such person within the meaning of the Act as a
Substitute Member.

 

9.5.3. Status of Substitute Member - Upon the admission of a Substitute Member,
the Substitute Member will enjoy all of the rights and duties incident to the
Interest with respect to which the substitution has occurred. Neither the
assignment of an Interest of a Member, not the admission

REVOPage 11 

 

--------------------------------------------------------------------------------

 

of an assignee as a Substitute Member relieves the assignor of any duties or
obligations that arose prior to the assignation except to the extent provided in
writing in a document signed by the assignor, the Substitute Member and the
Manager of the Company.

 

9.5.4. Certain Involuntary Transfers - The Company will not take any action to
authorize or recognize any transfer of Interests by a court concerning
bankruptcy, insolvency, satisfaction of judgment, divorce or dissolution of
marriage proceeding to a souse or creditor of a Member, except with the approval
of the Manager.

 

ARTICLE X

 

DISSOCIATION OF A MEMBER

 

10.1 Dissociation -- A Member shall cease to be a Member upon the occurrence of
any of the following events:

 

10.1.1. the resignation, expulsion or withdrawal of a Member prior to
dissolution of the Company;

 

10.1.2. the Member (A) makes an assignment for the benefit of creditors; (B)
files a voluntary petition in bankruptcy; (C) is adjudicated a bankrupt or
insolvent; (D) files a petition or answer seeking for the Member any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any statute, law, or regulation; (E) files
an answer or other pleading admitting or failure to contest the material
allegations of a petition filed against the Member in any proceeding of this
nature; or (F) seeks, consents to, or acquiesces in the appointment of a
trustee, receiver, or liquidator of the Member or of all or any substantial part
of the Member's properties.

 

10.2 Rights of Dissociating Member -- In the event of the Dissociation of any
Member prior to the expiration of the Term:

 

10.2.1. If the dissociation causes a dissolution and winding up of the Company
under -11- Article XI, the Member shall be entitled to participate in the
winding up of the Company to the same extent as any other Member except that any
Distributions to which the Member would have been entitled shall be reduced by
the damages sustained by the Company as a result of the dissolution and winding
up.

 

10.2.2. If the Dissociation does not cause a dissolution and winding up of the
Company under Article XI, the Member shall be entitled to an amount equal to the
value of the Member's Interest in the Company, to be paid within six months of
the date of Dissociation. Notwithstanding the foregoing, the Manager may pay the
value of the Member's Interest in the Company over a period not to exceed five
(5) years, provided that the dissociating Member shall be entitled to
participate as an Assignee in the Company until the value of such interest (plus
interest at the Default Interest Rate) is paid in full. The value of the
Member's Interest shall include the amount of any Distributions to which the
Member is entitled under this Agreement and the fair value of

REVOPage 12 

 

--------------------------------------------------------------------------------

 

the Member's Interest as if the date of Dissociation based upon the Member's
right to share in Distributions from the Company reduced by any damages
sustained by the Company as a result of the Member's Dissociation. As used
herein, the value of an Interest shall be determined solely by the Manager whose
decision shall be final, binding and conclusive.

 

ARTICLE XI

 

DISSOLUTION AND WINDING UP

 

11.1 Dissolution -- The Company shall be dissolved and its affairs wound up,
upon the first to occur of the following events (which, unless the Members agree
to continue the business, shall constitute Dissolution Events)

 

11.1.1. the expiration of the Term, unless the business of the Company is
continued thereafter with the consent of a Majority of the Members;

 

11.1.2. the unanimous written consent of all of the Members;

 

11.1.3. the Dissociation of any Manager who is a Member, unless the business of
the Company is continued with the consent of all of the remaining Members within
ninety (90) days after such Dissociation;

 

11.1.4. the Dissociation of a Member (other than a Manager) shall not constitute
a Dissolution Event.

 

11.2 Effect of Dissolution -- Upon dissolution, the Company shall cease carrying
on, as distinguished from the winding up of, the Company's business; however,
the Company is not terminated, but continues until the winding up of the affairs
of the Company is completed and the Certificate of Termination has been issued
by the Secretary of State.

 

11.3 Winding Up -- Upon the occurrence of a Dissolution Event, the Manager shall
take all such action as may reasonably be necessary and appropriate, in their
discretion, to liquidate and wind up the Company's business in as orderly a
manner as possible.

 

11.3.1. The Manager shall seek to liquidate the assets of the Company as
promptly as practicable and discharge all liabilities of the Company or make
provision therefore.

 

11.3.2. The Manager shall file or cause to be filed with the Secretary of State
a Statement of Commencement of Winding Up and provide for the disposition of
liabilities and claims, both known and unknown.

 

11.3.3. The proceeds from the liquidation of the assets of the Company shall be
applied in the following order of priorities:

 

REVOPage 13 

 

--------------------------------------------------------------------------------

 

(a) Repayment of all creditors of the Company, including creditors who are
Members, to the extent permitted by law, in satisfaction of all liabilities of
the Company other than the liabilities for Distributions to Members under this
Agreement;

 

(b) Establishment of a reasonable reserve for contingencies;

 

(c) Payment to all Members in satisfaction of liabilities for Distributions to
Members under this Agreement;

 

(d) Payments to all Members pro rata to the extent of positive balances in each
Member's respective capital accounts;

 

(e) Payment to all Members pro rata in the manner set forth in this Agreement.

 

ARTICLE XII

 

POWER OF ATTORNEY

 

12.1 Appointment

 

12.1.1. Each Member hereby appoints the Manager, with full power of
substitution, as the Member's true and lawful attorney-in-fact with full power
and authority in that Member's name, place and stead from time to time to:

 

(a) Make any agreements provided for in this Agreement in connection with the
dissolution or reconstitution of the Company;

 

(b) Execute any document, including deeds and security deeds, appropriate to
effect or perfect any transaction as to which the Manager are authorized to act
on behalf of the Company in connection with decisions already made by the
Members, or in connection with the dissolution or reconstruction of the Company,
so long as no personal liability is imposed by such document on any Member;

 

(c) Make any certificates, instruments and documents as may be required by, or
may be appropriate under the laws of the State of Georgia as to the use of the
name of the Company;

 

(d) Make any certificates, instruments and documents which may be required
appropriate to reflect any changes in or amendments to this Agreement or
pertaining to the Company to reflect decisions already made by the Members;

 

(e) Make any certificates, instruments and documents which may be required or
appropriate to effectuate the dissolution and termination of the Company, or the
cancellation of the Articles, as amended from time to time.

 

REVOPage 14 

 

--------------------------------------------------------------------------------

 

12.1.2. Powers Conferred - The power conferred in Section 12.1.1 of this
Agreement to make agreements, certificates, instruments and documents includes
the powers to sign, execute, acknowledge, swear to, verify, deliver, file,
record and publish the agreements, certificates, instruments and documents.

 

12.2 Exercise and Survival -- Each power of attorney granted under this
Agreement is subject to the following:

 

12.2.1. Special Power - The power of attorney is designated as a special power
of attorney coupled with an interest and is irrevocable.

 

12.2.2. Survival - The power of attorney survives the dissolution of the Company
through winding up to termination or through reconstitution and thereafter, as
the case may be.

 

12.2.3. Assignment of a Member's Partial Interest - The power of attorney
survives the delivery of an assignment by a Member of a portion of that Member's
Interest in the Company.

 

12.2.4. Assignment of a Member's Entire Interest - Where the assignment covers
the entire Interest of a Member and the purchaser, transferee, or assignee is
admitted as a Substitute Member, the power of attorney survives the delivery of
the assignment for the sole purpose of enabling such attorney-in-fact to
execute, swear to, acknowledge, and file any such agreement, certificate,
instrument or document necessary to effect such substitution.

 

ARTICLE XIII

 

AMENDMENTS

 

13.1 Authority to Amend -- under certain circumstances specified below, this
Agreement may be amended, altered, restated, or repealed with the consent of the
Manager and without the consent or approval of the Members. Amendments made
under this section, if necessary to accomplish the objective of the amendments,
have an effective date prior to the date of filing.

 

These circumstances include:

 

13.1.1. Substitute Members Change in Members - To admit into the Company;

 

13.1.2. Clarification of Agreement - To clarify language in this Agreement
provided that the substance of such provision is not materially changed; and

 

13.1.3. Compliance with Tax or Securities Laws - To make any necessary or -14-
appropriate changes in this Agreement in order to comply with the requirements
of the Code, with respect to entities taxed as partnerships, to implement any
future tax provisions governing the taxation of limited liability companies, as
such, or the requirements of any federal or state securities laws or
regulations, provided that any amendment does not adversely affect the Interests
of any Member.

 

REVOPage 15 

 

--------------------------------------------------------------------------------

 

13.2 Other Amendments -- Any other amendment shall require the approval of the
requisite Majority in interest of all of the Members set forth in section 6.1
herein.

 

13.3 Notice of Amendment -- Notice and a copy of any proposed amendment to this
Agreement requiring approval by Members shall be provided to each Member in
advance, with an opportunity for discussion by the Members prior to any action
to adopt the proposed amendment.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1 Entire Agreement -- This Agreement represents the entire agreement among
the parties hereto with respect to the subject matter hereof and supersedes any
prior understandings, agreements or commitments, whether written or oral.

 

14.2 Waiver -- Any party having the benefit of any provision or remedy hereunder
may waive such benefit or remedy in writing. Any such waiver shall apply only to
the matter specifically waived and shall not constitute a waiver of any such
benefit or remedy on any other occasion or a waiver of any other benefit or
remedy to which such Person may be entitled.

 

14.3 Reimbursement of Organization Expenses -- All expenses of the organization
of the Company shall be borne by the Company, and the Company shall reimburse
any organizer, Member or Manager who incurred any expenses on behalf of the
Company in connection with its organization.

 

14.4 Acceptance of Prior Acts -- Each person upon becoming a Member of the
Company, by becoming a Member, shall be deemed to have ratified and confirmed
any and all actions taken by the Company prior to the admission of such Person
as a Member.

 

14.5 Further Assurances -- Each person who becomes a party to this Agreement
hereby agrees to execute and deliver to or on behalf of the Company such
additional documents, certificates, instruments or other writings which the
Manager may from time to time determine to be necessary or appropriate in order
to carry out the purposes and intent of this Agreement.

 

14.6 Governing Law -- This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Georgia (without regard to
its conflicts of laws)

 

14.7 Benefit -- Each of the terms and conditions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, permitted assigns and successors.

 

14.8 Counterparts -- This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same Agreement.

 

REVOPage 16 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Member has duly executed and delivered this Operating
Agreement.

 

MEMBER:

 

__________________________________________

SOLOMON R.C. ALI

 

--------------------------------------------------------------------------------

 

REVOPage 17 

 